DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Applicant has first argued that the reference to Garibaldi fails to disclose or teach “the limitations of claim 1, as amended.” Examiner respectfully disagrees, as the reference to Garibaldi (‘579) clearly discloses and teaches an external (around the anatomy) device for generating EM fields and controlling the movement of a tip of the elongated member (distal end, element 126) multiple times including 0019 (specifically reciting element 146 utilized to generate the EM field from around the patient), 0021, Figure 2(a), and 0023-0025.

With regard to the rejection of claim 7 under 35 U.S.C 112(b), the claim still fails to set forth any additional limitations on the SYSTEM being claimed. It is still unclear how the recitation of an aneurysm limits the system any further than claim 6 in view of claim 1, as the system already recites it is an “intraluminal” sensing system. The fact a target position includes an aneurysm appears to recite a status of the human body, rather than a limitation of the system.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding instant claim 7, it is unclear what additional limitation is provided by the claim, as the recitation is only to an aneurysm being a target location. As long as a target lumen of the body (per claim 6) could have or be associated with an aneurysm, such limitation is believed to be met.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garibaldi (US 2009/0105579).

Regarding claims 1-4, Garibaldi discloses and teaches an intraluminal sensing system including a sensing device, flexible, elongated member sized to insert into a lumen of the body including a proximal and distal portion (Fig 1, 120), sensing element disposed at the distal portion of the flexible member, configured to obtain intraluminal data associated with the lumen (612, 0025), a ferrous element disposed at the distal portion of the flexible member (126), an electromagnetic field device which is configured to produce an EM field external and around the anatomy of the patient (element 146, which guides ferrous element 126), and a control device configured to direct movement of the flexible elongated member within the body lumen by controlling the EM field (Fig 1b, 0019, 146).

Garibaldi additionally discloses the use of an imaging element for the acquisition of intraluminal data, wherein the imaging element can be an IVUS transducer, and the control device being configured to move along a ‘roadmap” (plan) based on data (0025-0026, Fig 1-2 0019-0024 (mapping plan)).


Regarding claims 5-9, Garibaldi discloses the control device being configured to direct the movement of the member based on CT datasets, the processor of the control device utilizes a system to provide direction of the member toward a target position, and the intraluminal site can include blood vessels (damaged or undamaged 0022, 0005, 0019-0024). Finally, Garibaldi discloses the tracking of the flexible member with fluoroscopy data, and the EM field device being spaced external to the patient (0026 0023).

Regarding claims 10-12, the rejection applied above to claims 1, 5, and 8 apply mutatis mutandis to the listed methods including the selection of target, EM field control with intraluminal flexible device having a ferrous element, road-mapping to a target location, and fluoroscopy data application for tracking. 

Regarding claims 13-15, Garibaldi discloses the imaging of a lumen at a target position with an IVUS transducer, and moving the intraluminal device to a target position using the previously cited mapping procedure.

Regarding claim 16-18, Garibaldi discloses and teaches the use of angiogram data with IVUS data (including registering data, such as CT data, 0019-0021, 0008, 0023) in order to provide data to control the EM field with a processor (0024-0025).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793